DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 20150179205 A1).
Regarding claims 1, 3, 8, 11, Takizawa discloses a pattern formation method including a layer 2 (Fig. 1C) or layer 23 (Figs. 4A to 4E). Takizawa teaches [0156] The layer to be processed Ru, Pd, Ag, Au, Hf, Ta, W, Ir, and Pt, and can be made of alloys and compounds thereof. An alloy is made of at least two types of materials selected from the above group. Also, a compound is selected from, e.g., an oxide, nitride, boride, and carbide. In this case, it is possible to select the material of a metal microparticle film to be formed on the layer to be processed and a mask layer material capable ensuring an etching selectivity to projection pattern dimensions, and appropriately determine the film thickness.
	Figs. 4D-4G clearly show that layer 23 is used as a mask to etch sub-layer22. Layer 23 is hard which makes it a hard mask.
	In addition, Takizawa also discloses [0023] FIG. 13 is a photograph showing an upper-surface SEM image of a metal microparticle mask according to the embodiment; [0088] Also, in the method according to the embodiment, materials can be selected from a broad range without being restricted by the protective group material or solvent species when synthesizing metal microparticles. In addition, a manufacturing method capable of simultaneously satisfying a microparticle mask, the assurance of narrow spacings, the increase in processing margin, and the suppression of the deterioration of the pitch variation is provided, and a microparticle mask can be formed by applying the process.
[0150] In the first to eighth embodiments, the metal microparticle material is selected from the group consisting of, e.g., C, Pt, Ni, Pd, Co, Al, Ti, Ce, Si, Fe, Au, Ag, Cu, Ta, Zr, Zn, Mo, W, and Ru, and it is also possible to apply an oxide of each element, a nitride of each element, and a compound of two or more elements.
	The metal microparticles of Takizawa are hard making them a hard mask.
It is noted that Takizawa does not expressly disclose the specific combination of Ru with Ti, Zr, Hf, V, Nb, Ta, Mo, W, or Si, However Takizawa disclosure of the group consisting of Al, C, Si, Ti, V, Cr, Mn, Co, Ni, Cu, Fe, Zn, Ga, Zr, Nb, Mo, Ru, Pd, Ag, Au, Hf, Ta, W, Ir, and Pt, and can be made of alloys and compounds thereof encompasses applicant’s claimed compositions. 
	Therefore, it would have been obvious to one of ordinary skill in the art to combine Ru with any of the elements cited by Takizawa including Ti, Zr, Hf, V, Nb, Ta, Mo, W, or Si, their alloys and compounds including an oxides, nitrides, borides, and carbides because Takizawa at least suggests such compounds. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention

Regarding claim 2, [0176] The mask layer can have a thickness equal to or smaller than the radius of the metal microparticles in order to accurately transfer the microparticle 
Regarding claim 4-6, 9-10,  [0185] This transfer layer can be appropriately selected from various materials by taking account of the etching selectivity to the metal microparticle material and mask layer material. When determining a combination of the mask materials, metal materials corresponding to an etching solution or etching gas can be selected. When combining materials by assuming dry etching, examples are C/Si, Si/Al, Si/Ni, Si/Cu, Si/Mo, Si/MoSi.sub.2, Si/Ta, Si/Cr, Si/W, Si/Ti, Si/Ru, and Si/Hf in the order of the mask layer/transfer layer from the substrate side, and Si can be replaced with SiO.sub.2, Si.sub.3N.sub.4, SiC, or the like. It is also possible to select multilayered structures such as Al/Ni, Al/Ti, Al/TiO.sub.2, Al/TiN, Cr/Al.sub.2O.sub.3, Cr/Ni, Cr/MoSi.sub.2, Cr/W, GaN/Ni, GaN/NiTa, GaN/NiV, Ta/Ni, Ta/Cu, Ta/Al, and Ta/Cr. Note that the stacking order of these various mask materials can be changed in accordance with an etching gas to be used in mask processing. The combination of the mask materials and the stacking order are not limited to those enumerated above, and can be appropriately selected from the viewpoints of the pattern dimensions and etching selectivity. Since patterning by wet etching is also possible as well as dry etching, each mask material can be selected by taking this into account.
As to claim 12, Takizawa discloses a pattern formation method includes steps of forming a layer to be processed on a substrate, forming a metal microparticle layer by coating the layer to be processed with a metal microparticle coating solution containing metal microparticles and .

Claim Rejections - 35 USC § 103
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 20150179205 A1) as applied to claims 1-12 above and as evidenced by Wikipedia’s definition of an aligner found in the internet page: (https://en.wikipedia.org/wiki/Aligner#:~:text=An%20aligner%2C%20or%20mask%20aligner,mask%20and%20onto%20the%20photoresist.&text=There%20are%20several%20distinct%20generations%20of%20aligner%20technology).
It is noted that Takizawa is silent about an optical aligner.
However, optical aligners are routinely used in semiconductor patterning as evidenced by Wikipedia’s definition of a mask aligner citing: An aligner, or mask aligner, is a system that produces integrated circuits (IC) using the photolithography process. It holds the photomask over the silicon wafer while a bright light is shone through the mask and onto the photoresist. The "alignment" refers to the ability to place the mask over precisely the same location repeatedly as the chip goes through multiple rounds of lithography. Aligners were a major part 
There are several distinct generations of aligner technology. The early contact aligners placed the mask in direct contact with the top surface of the wafer, which often damaged the pattern when the mask was lifted off again. Used only briefly, proximity aligners held the mask slightly above the surface to avoid this problem, but were difficult to work with and required considerable manual adjustment. Finally, the projection aligner, introduced by Perkin-Elmer in 1973, held the mask entirely separate from the chip and made the adjustment of the image much simpler. Through these stages of development, yields improved from perhaps 10% to about 70%, leading to a corresponding reduction in chip prices.
The stepper is similar to an aligner in concept, but with one key difference. The aligner uses a mask that holds the pattern for the entire wafer, which requires large masks. The stepper uses a mask for only a single chip on the wafer, and steps across the surface to repeat the pattern. This reduces mask costs dramatically and allows a single wafer to be used for different designs in a single run. More importantly, by focussing the light source onto a single area of the wafer, the stepper can produce much higher resolutions.
Therefore, it would have been obvious to understand that Takizawa must have used an optical mask aligner in his fabrication process in order to precisely align his mask with other features on the substrate.
One of ordinary skill in the art would have been motivated to use an optical mask aligner in the fabrication process of Takizawa in order to have the ability to place the mask over .

Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive because they do not articulate what specific claim limitation the applicant thinks has not been addressed in the rejection. As detailed above Takizawa teaches a hard mask formed of hard microparticles for manufacturing a semiconductor devise quoting “[0003] Recently, as the amount of information significantly increases, strong demands have arisen for implementing a large-capacity information recording device. Element sizes of semiconductor memory devices are being extensively decreased in order to increase the capacity by increasing the packing density per unit area” of Takizawa. The microparticle material comprises a film made of elements selected from C, Pt, Ni, Pd, Co, Al, Ti, Ce, Si, Fe, Au, Ag, Cu, Ta, Zr, Zn, Mo, W, and Ru, and it is also possible to apply an oxide of each element, a nitride of each element, and a compound of two or more elements.  Pattern of the microparticles is formed on the substrate and etching an etching target film through the hard mask.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Tests and research have revealed that it is possible to achieve both a good etching selectivity and good light transmittance by configuring a hard mask with the compound described above (see paragraph [0033] of the specification)”, “the hard mask is required to have characteristics such as a high etching selectivity, a high light transmittance, and a removal possibility by wet etching. ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713           

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713